Case 1:11-cv-00691-LAK-RWL Document 2121-7 Filed 10/30/18 Page 1 of 2




         EXHIBIT 7
              Case 1:11-cv-00691-LAK-RWL Document 2121-7 Filed 10/30/18 Page 2 of 2




From:                              Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                              Friday, September 9, 2016 8:09 PM
To:                                'John van Merkensteijn'
Subject:                           Fw: important -- instructions to Alan about use of funds


Categories:                        KF2




From: Steven Donziger
Sent: Friday, September 9, 2016 4:00 PM
To: John van Merkensteijn
Subject: important -- instructions to Alan about use of funds
John,

Can you please send an instruction to Alan Lenczner, via email, that 50% of the investor funds under the
Agreement received by his law firm are to be forwarded Steven R. Donziger for expenses related to the
Ecuador litigation. Alan's email is alenczner@litigate.com. Alan has indicated he needs said instructions
directly from you or your representative. I would appreciate it if you could take care of this with dispatch. If
you need detail about use of funds, let me know. Thanks much.

Best, Steven




                                                             1




                                                                                                            JVM 003447
